DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-10, 12, 13, 16-23, 28-33, and 38-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (US 9,896,566 B2), Kim (US 2015/0291776 A1), and Hovanky (US 7,113,351 B2).

Regarding Claim 1, Yung discloses a camera module comprising: a housing within which a lens module is positioned that contains one or more lenses [see Col. 12 Lns. 28-48]; an actuator assembly that is configured to drive the lens module in an optical axis direction, wherein the actuator assembly comprises a polymer composition containing an aromatic polymer, wherein the polymer composition, exhibits a flexural modulus of about 7,000 MPa or more as determined in accordance with ISO Test No. 178:2010 at 23 C and a Rockwell surface hardness of about 25 or more as determined in accordance with ASTM 0785-08 (Scale M), [since ISO Test No. 178 at 23 C as disclosed in Yung appears to be equivalent to ISO Test No. 178:2010 at 23 C, see Col. 10 Lns. 64-67, and Col. 11 Lns. 1-9; Col. 1 Lns. 40-45, Col. 8 Lns. 1-11, Col. 10 Lns. 42-67, Col. 11 Lns. 1-9, and Col. 12 Lns. 28-48]. 
Yung fails to explicitly disclose the camera module, wherein the housing contains a lens barrel and wherein the actuator assembly includes a guide unit that is positioned between the housing and the lens module, wherein the guide unit comprises a polymer composition that includes a polymer matrix containing an aromatic polymer. It is submitted that Yung appears to disclose that the polymer composition and substrate may be used in different parts of a camera module which would appear to include the guide unit [see Col. 11 Lns. 44-46, and Col. 12 Lns. 28-48]. 
Hovanky teaches that it is known in the art to for a camera module to comprise a housing containing a lens barrel [cylindrical lens barrel 132; Col. 5 Lns. 9-10] and a guide shaft or unit [“guide shafts;” see Col. 5 Lns. 47-55] and actuator in a camera module for supporting and movably guiding a lens [voice coil motor lens actuation configuration of actuatable lens assembly 100; Col. 5 Lns. 3-5]. It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the actuator of Hovanky with the teaching of Yung in order to optimize focus performance [see Col. 13 Lns. 30-31] and to provide a suitable low-friction sliding surface for the guide shaft [see Col. 5 Lns. 55-57]. 
Kim teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer in a camera module [see Figs. 6, and 7, Paras. 0013, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teachings of Hovanky and Kim respectively, for the purpose of including the recited guide shaft or unit and polymer matrix in the camera module, and thereby forming a desired guide shaft or unit having a reduced tendency for creating static charge during molding of the guide shaft or unit [Kim Figs. 6, and 7, Paras. Q013, and 0048].  

Regarding Claim 2, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition exhibits a Charpy unnotched impact strength of about 2 kJ/m 2 as determined at 23 C according to ISO Test No. 179-1:2010. Hovanky teaches that it is known in the art to include a guide shaft or unit and actuator in a camera module for supporting and movably guiding a lens [see Col. 8 Lns 1-5]. Kim teaches that it is known in the art to utilize a polymer composition which appears to have the recited Charpy unnotched impact strength in a camera module [see Figs. 6 and 7, Paras. 0048 and 0050]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky and Kim respectively, for the purpose of including the recited polymer composition in the camera-module, thereby forming a desired guide shaft or unit having a reduced tendency for creating static charge during molding of the guide shaft or unit [Hovanky Col. 8 Lns 1-5, and Kim Figs. 6, and 7, Paras. 0013, and 0048].  

Regarding Claim 3, modified Yung discloses the camera module of claim 1, wherein the polymer composition which appears to exhibit a tensile strength of from about 20 to about 500 MPa, a tensile break strain of about 0.5% or more, and/or a tensile modulus of from about 5,000 MPa to about 30,000 MPa, as determined in accordance with ISO Test No. 527:2012 [see Col. 10 Lns. 27-29, and 42-64].  

Regarding Claim 4, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition exhibits a dynamic coefficient of friction of about 1.0 or less and/or a wear depth of about 500 micrometers or less, as determined in accordance with VOA 230-206:2007. It is submitted that the polymer composition disclosed in Yung is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a dynamic coefficient of friction of about 1.0 or less and/or a wear depth of about 500 micrometers or less, as determined in accordance with. VDA 230-206:2007. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yung since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition exhibiting a dynamic coefficient of friction of about 1.0 or less and/or a wear depth of about 500 micrometers or less, as determined in accordance with VOA 230-206:2007 involves only routine skill in the art, for the purpose of including a desired polymer composition to form the camera module, and thereby providing effective conductive pathways in the camera module [Yung Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48].  

Regarding Claim 5, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer matrix constitutes from about 20 wt.% to about 70 wt.% of the polymer composition. Kim teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer in a camera module [see Figs. 6, and 7, Paras. 0013, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Kim, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable a polymer composition including polymer matrix constituting from about 20 wt.% to about 70 wt.% of the polymer composition involves only routine skill in the art for the purpose of including the recited polymer matrix in the camera module, and thereby forming a desired camera module having a reduced tendency for creating static charge during molding of the camera module [Kim Figs. 6, and 7, Paras. 0013, and 0048].  

Regarding Claim 6, modified Yung discloses the camera module of claim 1, wherein the aromatic polymer has a melting temperature of about 200 C or more [see Col. 1 Lns. 40-45, Col. 10 Lns. 6-12, and Col. 12 Lns. 28-48].  

Regarding Claim 7, modified Yung discloses the camera module of claim 1, wherein the aromatic polymer is a polyamide, polyester, polyarylene sulfide, polycarbonate, polyphenylene oxide, polyetherimide, liquid crystalline polymer, or a combination thereof [see Col. 1 Lns. 40-45, and Col. 12 Lns. 28-48].  

Regarding Claim 8, modified Yung discloses the camera module of claim 1, wherein the aromatic polymer comprises a liquid crystalline polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, and Col. 12 Lns. 28-48].  

Regarding Claim 9, modified Yung discloses the camera module of claim 8, wherein the liquid crystalline polymer contains one or more repeating units derived from a hydroxycarboxylic acid, wherein the hydroxycarboxylic acid repeating units constitute about 50 mol.% or more of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 37-52, and Col. 12 Lns. 28-4].  

Regarding Claim 10, modified Yung discloses the camera module of claim 9, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid, 6-hydroxy-2-naphtoic acid, or a combination thereof [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 37-52, and Col. 12 Lns. 28-48].  

Regarding Claim 12, modified Yung discloses the camera module of claim 10, wherein the liquid crystalline polymer further contains repeating units derived from terephthalic acid, isophthalic acid, 2,6-naphthalenedicarboxylic acid, hydroquinone, 4.4'-biphenol, acetaminophen, 4- aminophenol, or a combination thereof [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 18-36, and Col. 12 Lns. 28-48].

Regarding Claim 13, modified Yung discloses the camera module of claim 8, wherein the liquid crystalline polymer contains repeating units derived from naphthenic hydroxycarboxylic and/or dicarboxylic acids in an amount of about 10 mol.% or more of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 18-36, and Col. 12 Lns. 28-48].

Regarding Claim 16, modified Yung discloses the camera module of claim 1, wherein the polymer composition contains one or more mineral fillers [see Col. 1 Lns. 40-45, and Col. 12 Lns. 28-48].  

Regarding Claim 17, modified Yung discloses the camera module of claim 16. Yung fails to explicitly disclose the camera module, wherein the mineral fillers constitute from about 20 to about 100 parts by weight per 100 parts by weight of the polymer matrix. Kim teaches that it is known in the art to utilize a polymer composition including a polymer matrix of an aromatic polymer, and mineral fillers constituting about 2 wt. % to about 40 wt. % in the polymer composition in a camera module [see Figs. 6 and 7, Paras. 0013, 0031, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Kim, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable mineral fillers constitute from about 20 to about 100 parts by weight per 100 parts by weight of the polymer matrix involves only routine skill in the art, for the purpose of including a polymer composition comprising the polymer matrix and mineral filler to form the camera module, and thereby providing a camera module having a reduced tendency for creating static charge during molding of camera module [Kim Figs. 6, and 7, Paras. 0013, 0031, and 0048].  

Regarding Claim 18, modified Yung discloses the camera module of claim 16, wherein the mineral fillers have a hardness value of about 2.0 or more based on the Mohs hardness scale [see Col. 1 Lns. 40-45, Col. 7 Lns. 56-65, and Col. 12 Lns. 28-48].  

Regarding Claim 19, modified Yung discloses the camera module of claim 16, wherein the mineral fillers contain mineral particles, mineral fibers, or a combination thereof [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-27, and Col. 12 Lns. 28-48].  

Regarding Claim 20, modified Yung discloses the camera module of claim 19, wherein the mineral particles include barium sulfate, calcium sulfate, mica, or a combination thereof [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].  

Regarding Claim 21, modified Yung discloses the camera module of claim 19, wherein the mineral fibers include wollastonite fibers [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].

Regarding Claim 22, modified Yung discloses the camera module of claim 19. Yung fails to explicitly disclose the camera module, wherein the polymer composition contains a blend of mineral particles and mineral fibers, wherein mineral fibers constitute about 1 wt.% to about 40 wt.% of the polymer composition and mineral particles constitute from about 2 wt.% to about 50 wt.% of the polymer composition. It is submitted that the mineral particles and fibers disclosed in Yung are considered indistinguishable from the recited mineral particles and fibers, and appear to be capable of being included in the polymer composition with the recited blend [see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, Col. 8 Lns. 12-29, and Col. 12 Lns. 28-48]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yung, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition containing a blend of mineral particles and mineral fibers, wherein mineral fibers constitute about 1 wt.% to about 40 wt.% of the polymer composition and mineral particles constitute from about 2 wt.% to about 50 wt.% of the polymer composition involves only routine skill in the art, for the purpose of including a desired polymer composition to form the camera module, and thereby providing effective conductive pathways in the camera module [Yung Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, Col. 8 Lns. 12-29, and Col. 12 Lns. 28-48].  

Regarding Claim 23, modified Yung discloses the camera module of claim 16, wherein the polymer composition is generally free of glass fibers, [since the polymer composition disclosed in Yung appears to be capable of being generally free of glass fibers, see Col. 1 Lns. 40-45, Col. 7 Lns. 5-42, and Col. 12 Lns. 28-48].  

Regarding Claim 28, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition contains an antistatic filler. Kim teaches that it is known in the art to utilize conductive or antistatic fillers such as carbon particles in a polymer composition including a polymer matrix of an aromatic polymer in a camera module [see Figs. 6, and 7, Paras. 0013, 0025, 0026, and 0048]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Kim, for the purpose of including the recited conductive or antistatic filler in the camera module, and thereby forming a desired camera module having a better conductive and electrical pathway between the fillers and polymer matrix [Kim Figs. 6, and 7, Paras. 0013, 0025, 0026, and 0048].  

Regarding Claim 29, modified Yung discloses the camera module of claim 1, wherein the polymer composition contains a tribological formulation, lubricant, thermally conductive filler, pigment, antioxidant, stabilizer, surfactant, wax, flame retardant, anti-drip additive, nucleating agent, or a combination thereof [see Col. 1 Lns. 40-45, Col. 8 Lns. 30-43, and Col. 12 Lns. 28-48].  

Regarding Claim 30, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition exhibits a melt viscosity of from about 30 to about 400 Pa-s, as determined at a shear rate of 400 seconds- and at a temperature 15 C higher than the melting temperature of the composition in accordance with ISO Test No. 11443:2005 48. It is submitted that the melt viscosity of the polymer composition disclosed in Yung is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a melt viscosity of from about 30 to about 400 Pa-s, as determined at a shear rate of 400 seconds- and at a temperature 15 C higher than the melting temperature of the composition in accordance with ISO Test No. 11443:2005 48 [see Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, Col. 9 Lns. 6-15, and Col. 12 Lns. 28-48]. It would have been obvious to one of ordinary skill in the art at the lime the invention was made to modify Yung, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition exhibiting a melt viscosity of from about 30 to about 400 Pa-s, as determined at a shear rate of 400 seconds- and at a temperature 15 C higher than the melting temperature of the composition in accordance with ISO Test No. 11443:2005 48 involves only routine skill in the art, for the purpose of including a desired polymer composition to form the camera module, and thereby providing effective conductive pathways in the camera module [Yung Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48].  

Regarding Claim 31, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the actuator assembly includes a magnetic body and coil configured to move the lens module in the optical axis direction. Hovanky teaches that it is known in the art to include an actuator in a camera module including a magnet and coil for moving a lens in the optical axis direction [see Fig. 3, Col. 8 Lns. 1-5]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky, for the purpose of including a magnet or magnetic body and coil in the actuator assembly, and thereby allowing the lens to be driven in the optical axis direction for the camera module [Hovanky Fig. 3, Col. 8 Lns. 1-5].  

Regarding Claim 32, modified Yung discloses the camera module of claim 31. Yung fails to explicitly disclose the camera module, wherein the coil is mounted on a substrate, and wherein the substrate is mounted to the housing. Hovanky teaches that it is known in the art to include an actuator in a camera module including a coil mounted on a lens carrier or substrate, wherein the lens carrier or substrate is mounted on a base member or housing, for moving a lens in the optical axis direction [see Fig. 3, Col. 8 Lns. 1-5]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky, for the purpose of a coil mounted on a lens carrier or substrate, wherein the lens carrier or substrate is mounted on a base member or housing in the camera module, and thereby allowing the lens to be driven in the optical axis direction for the camera module [Hovanky Fig. 3, Col. 8 Lns. 1-5].  

Regarding Claim 33, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the guide unit includes a spring, ball bearing, electrostatic force generator, hydraulic force generator, or a combination thereof. Hovanky  teaches that it is known in the art to include a guide shaft or unit and actuator including a ball or spring in a camera module for supporting and movably guiding a lens [see Fig. 3, Col. 8 Lns. 1-5, Col. 10 Lns. 44-47] It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky, for the purpose of including the recited spring in a guide shaft or unit in the actuator assembly, and thereby allowing the lens to be driven in the optical axis direction for the camera module [Hovanky Fig. 3, Col. 8 Lns. 1-5].  

Regarding Claim 38, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein polymer composition exhibits a dent of about 50 micrometers or less when contacted with a metal ball having a diameter of 1.5 mm and weight of 75 grams that is dropped from a height of 15 centimeters into contact with the polymer composition. It is submitted that the polymer composition disclosed in Yung is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a dent of about 50 micrometers or less when contacted with a metal ball having a diameter of 1.5 mm and weight of 75 grams that is dropped from a height of 15 centimeters into contact with the polymer composition [see Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yung, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition exhibiting a dent of about 50 micrometers or less when contacted with a metal ball having a diameter of 1.5 mm and weight of 75 grams that is dropped from a height of 15 centimeters into contact with the polymer composition involves only routine skill in the art for the purpose of including a desired polymer composition to form the camera module, and thereby providing effective conductive pathways in the camera module [Yung Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48].  

Regarding Claim 39, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein polymer composition exhibits a dent of about 50 micrometers or less when contacted 10,000 times with a metal ball having a diameter of 1.5 mm and weight of 5 grams. which is dropped from a height of 150 millimeters into contact with the polymer composition. It is submitted that the polymer composition disclosed in Yung is considered indistinguishable from the recited polymer composition, and appears to be capable of exhibiting a dent of about 50 micrometers or less when contacted 10,000 times with a metal ball having a diameter of 1.5 mm and weight of 5 grams, which is dropped from a height of 150 millimeters into contact with the polymer composition [see Col. 1 Lns. 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Yung, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable polymer composition exhibiting a dent of about 50 micrometers or less when contacted 10,000 times with a metal ball having a diameter of 1.5 mm and weight of 5 grams, which is dropped from a height of 150 millimeters into contact with the polymer composition involves only routine skill in the art, for the purpose of including a desired polymer composition to form the camera module, and thereby providing effective conductive pathways in the camera module [Yung, Col. 1 Lns 40-45, Col. 2 Lns. 3-5, and Col. 12 Lns. 28-48].  

Regarding Claim 40, modified Yung discloses an electronic device comprising the camera module of claim 1 [see Col. 12 Lns. 8-48].  

Regarding Claim 41, modified Yung discloses the electronic device of claim 38, wherein the device is a wireless communication device [see Col. 12 Lns. 8-48].   

Claims 11, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (US 9,896,566 B2), Kim (US 2015/0291776 A1), and Hovanky (US 7,113,351 B2), and further in view of Hallden (US 5,362,809 A).

Regarding Claim 11, modified Yung discloses the camera module of claim 10, wherein the liquid crystalline polymer contains repeating units derived from 4-hydroxybenzoic acid in an amount of from about 50 mol.% to about 90 mol.% of the polymer [see Col. 1 Lns. 40-45, Col. 2 Lns 3-5, and 53-65, Col. 3 Lns 37-52, and Col. 12 Lns. 28-48]. Yung fails to explicitly disclose, and contain repeating units derived from 6-hydroxy-2-naphtoic acid in an amount of from about 10 mol.% to about 50 mol.% of the polymer. It is submitted that the 2-hydroxy-6-naphthoic acid disclosed in Yung is considered to be an equivalent the recited 6-hydroxy-2-naphtoic acid, and appears to be capable of being used as a source of hydroxycarboxylic acid in producing the liquid crystalline polymer repeating units [see Col. 1 Lns. 40-45, Col. 2 Lns 53-65, Col. 3 Lns 37-52, and Col. 12 Lns. 28-48]. Hallden teaches that it is known in the art to utilize 6-hydroxy-2-naphtoic acid as a semi-crystalline aromatic polyester as a part of a blend used to form a moldable article [see Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hallden, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable repeating units derived from 6-hydroxy-2-naphtoic acid in amount of from about 1 0 mol. % to about 50 mol. % of the polymer involves only routine skill in the art, for the purpose of including an effective amount of liquid crystalline polyester such as 6-hydroxy-2-naphtoic acid in a blend with the polymer composition, and thereby forming a desired molded article for the camera module [Hallden Col. 1 Lns. 51-64, Col. 6 Lns. 54-60, and Col. 9 Lns. 26-29].  

Regarding Claim 14, modified Yung discloses the camera module of claim 8. Yung fails to explicitly disclose the camera module, wherein the polymer composition further comprises a semi-crystalline polyester that includes poly(ethylene terephthalate), poly (1,4-butylene terephthalate), poly(1 ,3-propylene terephthalate), poly(1,4-butylene 2,6-naphthalate), poly(ethylene 2,6-naphthalate), poly (1,4- cyclohexylenedimethylene terephthalate), a derivative of any of the foregoing, or a combination thereof. Hallden teaches that it is known in the art to utilize poly(ethylene terephthalate) as a semi-crystalline aromatic polyester as a part of a blend used to form a moldable article [see Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hallden, for the purpose of including a semi-crystalline polyester such as poly(ethylene terephthalate) in a blend with the polymer composition, and thereby forming a desired molded article for the camera module [Hallden Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29].  

Regarding Claim 15, modified Yung discloses the camera module of claim 14, wherein liquid crystalline polymers constitute from about 15 wt.% to about 85 wt.% of the polymer composition [see Col. 1 Lns. 40-45, Col. 2 Lns. 53-65, Col. 3 Lns. 18-36, and Col. 12 Lns. 28-48]. Yung fails to explicitly disclose the camera module, wherein the semi-crystalline polyesters constitute from about 1 wt.% to about 50 wt.% of the polymer composition. Hallden teaches that it is known in the art to utilize poly(ethylene terephthalate) as a semi-crystalline aromatic polyester as a part of a blend used to form a moldable article [see Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hallden, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable semi-crystalline polyesters constituting from about 1 wt.% to about 50 wt.% of the polymer composition involves only routine skill in the art, for the purpose of including an effective wt.% of a semi-crystalline polyester such as poly(ethylene terephthalate) in a blend with the polymer composition, and thereby forming a desired molded article for the camera module [Hallden Col. 1 Lns. 51-64, Col. 7 Lns. 5-15, and Col. 9 Lns. 26-29].

Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (US 9,896,566 B2), Kim (US 2015/0291776 A1), and Hovanky (US 7,113,351 B2), and further in view of Stoppelmann (US 2015/0175803 A1).

Regarding Claim 24, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition contains an impact modifier. Stoppelmann teaches that it is known in the art to including an impact modifier in a polyamide moulding composition to enhance impact toughness [see Paras. 0005, 0036, and 0037]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Stoppelmann, for the purpose of including an impact modifier in the polymer composition, and thereby improve impact toughness of the polymer composition during molding [Stoppelmann Paras. 0005, 0036, and 0037].  

Regarding Claim 25, modified Yung discloses the camera module of claim 24. Yung fails to explicitly disclose the camera module, wherein the impact modifier includes an olefin polymer. Stoppelmann teaches that it is known in the art to include an impact modifier such as polyethylene in a polyamide moulding composition, to enhance impact toughness [see Paras. 0005, 0036, and 0037]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Stoppelmann for the purpose of including an impact modifier such as polyethylene in the polymer composition, and thereby improve impact toughness of the polymer composition during molding [Stoppelmann Paras. 0005, 0036, and 0037].  

Regarding Claim 26, modified Yung discloses the camera module of claim 25. Yung fails to explicitly disclose the camera module, wherein the olefin polymer is a copolymer that contains a (meth)acrylic monomeric unit. Stoppelmann teaches that it is known in the art to include an impact modifier such as copolymers of (meth)acrylic units in moulding composition, to enhance impact toughness [see Paras. 0005, 0036, and 0039]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Stoppelmann, for the purpose of including an impact modifier such as copolymers of (meth)acrylic units in the polymer composition, and thereby improve impact toughness of the polymer composition during molding [Stoppelmann Paras. 0005, 0036, and 0037].  

Regarding Claim 27, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the polymer composition contains an epoxy resin. Stoppelmann teaches that it is known in the art to including an impact modifier or copolymer possessing epoxy groups in a polyamide moulding composition, to enhance impact toughness [see Paras. 0005, 0036, and 0053]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Stoppelmann, for the purpose of including an impact modifier or copolymer possessing epoxy groups in the polymer composition and thereby improve impact toughness of the polymer composition during molding [Stoppelmann Paras. 0005, 0036, and 0053].   

Claims 34-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung (US 9,896,566 B2), Kim (US 2015/0291776 A1), and Hovanky (US 7,113,351 B2), and further in view of Mirlay (US 9,667,845 B2).

Regarding Claim 34, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the guide unit includes multiple ball bearings. Hovanky teaches that it is known in the art to include a guide shaft and fluid bearing, and actuator in a camera module for supporting and movably guiding a lens [Col. 8 Lns. 1-5, Col. 10 Lns. 26]. Mirlay teaches that it is known in the art to utilize ball bearings to provide rotational and fore and apt movement of the neck portion of a camera [see Fig. 3 and Col. 5 Lns. 21-47]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky and Mirlay respectively, for the purpose of including the recited guide shaft and multiple ball bearings in the camera module, and thereby forming a desired guide shaft or unit for moveably guiding the lens in the camera module [Hovanky Col. 8 Lns. 1-5, and Mirlay Fig. 3, and Col. 5 Lns. 21-47].  

Regarding Claim 35, modified Yung discloses the camera module of claim 1. Yung fails to explicitly disclose the camera module, wherein the guide unit includes multiple ball bearings to contact an outer surface of the lens holder and an inner surface of the housing. Hovanky teaches that it is known in the art to include a lens barrel coupled to a lens holder, a guide shaft and fluid bearing, and actuator in a camera module for supporting and movably guiding a lens [Col. 8 Lns. 1-5, Col. 10 Lns. 26]. Mirlay teaches that it is known in the art to utilize ball bearings to provide rotational and fore and apt movement of the neck portion of a camera to contact an outer surface of a lens holder and an inner surface of the housing [see Fig. 3 and Col. 5 Lns. 21-47]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky and Mirlay respectively, for the purpose of including the recited guide shaft and multiple ball bearings in the camera module, and thereby forming a desired guide shaft or unit for moveably guiding the lens in the camera module [Hovanky Col. 8 Lns. 1-5, and Mirlay Fig. 3, and Col. 5 Lns. 21-47].  

Regarding Claim 36, modified Yung discloses the camera module of claim 34. Yung fails to explicitly disclose the camera module. wherein the ball bearings are stacked in a direction perpendicular to the optical axis direction. Hovanky teaches that it is known in the art to include a guide shaft or unit and actuator, and bearing in a camera module for supporting and movably guiding a lens in an optical axis direction [see Fig. 3, Col. 8 Lns. 1-5, Col. 10 Lns. 26]. Mirlay teaches that it is known in the art to a peripheral neck portion which mates with a lens barrel, and ball bearings to provide rotational and fore and apt movement of the neck portion in a camera [see Figs. 1, and 3, Col. 4 Lns. 39-55, Col. 5 Lns. 7-20, and 38-4 7]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Hovanky and Mirlay respectively, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ball bearings are stacked in a direction perpendicular to the optical axis direction involves only routine skill in the art, for the purpose of including the recited ball bearings in the camera module, and thereby forming a desired guide shaft or unit for moveably guiding the lens in the camera module [Hovanky Fig. 3 Col. 8 Lns. 1-5, Col. 10 Lns. 26, and Mirlay Figs. 1, and 3, Col. 4 Lns. 39-55, Col. 5 Lns. 7-20, and 38-47].  

Regarding Claim 37, modified Yung discloses the camera module of claim 34. Yung fails to explicitly disclose the camera· module, wherein the ball bearings have an average size of about 800. Mirlay teaches that it is known in the art to a peripheral neck portion which mates with a lens barrel, and ball bearings to provide rotational and fore and apt movement of the neck portion in a camera [see Figs. 1, and 3, Col. 4 Lns. 39-55, Col. 5 Lns. 7-20, and 38-47]. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Yung with the teaching of Mirlay, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ball bearings have an average size of about 800 micrometers or less involves only routine skill in the art, for the purpose of including the recited ball bearings in the camera module, and thereby forming a desired movement support for moveably guiding the lens in the camera module [Mirlay Figs. 1, and 3, Col. 4 Lns. 39-55, Col. 5 Lns. 7-20, and 38-47]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696